DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2022.
Regarding applicant’s arguments set forth in the response filed on 08/10/2022, applicant’s arguments are persuasive and the withdrawn claims are reentered and fully considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (WO 9105673 A1) hereinafter referred to as Cohen.
Regarding claim 1, Cohen teaches of a ram air module (Fig. 2, ram air module 14) for use in a ram air system, the ram air module comprising:
a diffuser (Fig. 1, diffuser is all components within the air channel 14) having a diffuser body (Fig. 1, diffuser body 32) including an inlet end and an outlet end (Fig. 2, inlet is the left side of fan assembly 20 and outlet 18);
a flow diverter assembly connected to the inlet end of the diffuser body (Fig. 1, flow diverter 40, see annotated Fig. 1 below) and
a valve connected to the outlet end of the diffuser body (Fig. 1, valves 54). 
Regarding claim 3, Cohen teaches of the ram air module of claim 1, wherein the valve further comprises:
a flange extending radially outwardly from the diffuser body adjacent the outlet end of the diffuser body (Fig. 1, flange 34; Pg. 7, lines 18-22);
at least one bypass opening formed in the flange (Fig. 1, see arrow in channel 28 which flows through the space defined by flange 34 and surface 38); and
at least one valve element (Fig. 1, valve elements 50) mounted to the flange adjacent the at least one bypass opening (Fig. 1, valve elements 50 are mounted at the bottom of the flange 34), the at least one valve element being movable between a first position when the at least one bypass opening is closed and a second position where the at least one bypass opening is at least partially open (Pg. 8, lines 13-19, valve element first position is blocking air flow through channel 28 and second position channel 28 is open).
Regarding claim 4, Cohen teaches of the ram air module of claim 3, and Cohen further teaches further comprising at least one biasing mechanism operably coupled to the at least one valve element, wherein a biasing force of the at least one biasing mechanism biases the at least one valve element to the first position (Pg. 8, lines 29-31, valve in Fig. 1 is in first position as described in claim 3).
Regarding claim 6, Cohen teaches of the ram air module of claim 1, and Cohen further teaches further comprising a center body positioned within a hollow interior of the diffuser body (Fig. 1, center body 32).
Regarding claim 10, Cohen teaches of the ram air module of claim 1, and Cohen further teaches wherein the ram air module is receivable within a ram air duct of the ram air system (Fig. 1, ram air duct 14)
Regarding claim 11, Cohen teaches of the ram air module of claim 10, and Cohen further teaches wherein the diffuser, the valve, and at least a portion of the flow diverter assembly is positionable within an annular housing of the ram air duct (Fig. 1, all the components within ram air duct 14 are positioned within the air duct 14).
Claim(s) 1, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson et al. (US 20140178173 A) hereinafter referred to as Colson.
Regarding claim 1, Colson teaches of a ram air module for use in a ram air system (¶ [0001]), the ram air module comprising:
a diffuser having a diffuser body (Fig. 1B, diffuser 50) including an inlet end and an outlet end (Fig. 1B, see direction of arrows showing flow form inlet and outlet);
a flow diverter assembly connected to the inlet end of the diffuser body (Fig. 1B, elements 22, nozzle 16 make up flow diverter assembly and are connected to the inlet side of diffuser 50); and
a valve connected to the outlet end of the diffuser body (Fig. 1B, valve 48).
Regarding claim 5, Colson teaches of the ram air module of claim 1, and Colson further teaches further comprising a flow blocker extending radially outwardly from an exterior of the diffuser body (Figs. 1C and 2A, flow blocker 56; ¶ [0015], Diffuser 50 is attached to recirculation flow collector 56, which connects to outer housing 18).
Regarding claim 7, Colson teaches of the ram air module of claim 1, and Colson further teaches wherein the flow diverter assembly further comprises:
a nozzle (Fig. 1B, nozzle 16);
a plurality of elements extending from the nozzle (Fig. 1B, elements 22); and
a plurality of flow passages defined between adjacent elements of the plurality of elements, wherein the plurality of elements are configured to straighten a flow as it passes through the plurality of flow passages (¶ [0016], The air then travels through inlet housing 16, past fan struts 22 and into the space between fan housing 13 and outer housing 18).
Regarding claim 8, Colson teaches of the ram air module of claim 7, and Colson further teaches wherein the ram air module further comprises an ejector (see annotated Fig. 1C of Colson below).
Regarding claim 9, Colson teaches of the ram air module of claim 8, wherein the ejector is defined by a clearance between an end of the nozzle and the inlet end of the diffuser body (see annotated Fig. 1C of Colson below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 9105673 A1) hereinafter referred to as Cohen.
Regarding claim 2, Cohen teaches of the ram air module of claim 1, Cohen fails to explicitly teach wherein the diffuser, the flow diverter assembly, and the valve are integrally formed.
However, It would have been prima facie obvious to one of ordinary skill in the art prior to the 
effective filing date of the claimed invention to have integrally made the diffuser, flow diverter and valve of Cohen as making elements of an invention integral is considered an obvious engineering choice if the making of said invention integral is not done so beyond just an engineering design choice (MPEP 2144.04.V.B). Applicant does not disclose any particular motivation for the making of these components integral within their specification and as a result the making of the prior art integral would result in the same invention capable of performing the same functions, such as diffusing, diverting and regulating airflow. 
Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (US 20110259546 A1) hereinafter referred to as DeFrancesco in view of Chrabascz et al. (US 20130097997 A1) hereinafter referred to as Chrabascz.
Regarding claim 13, DeFrancesco teaches of a ram air system of a vehicle (abstract) comprising:
a ram air duct (Fig. 2, ram air duct 14) having an inlet for receiving an ambient airflow and an outlet for discharging the ambient air flow overboard (¶ [0010]), the ram air duct comprising:
an annular housing (Fig. 2, annular housing 48); and
a flange connected to the annular housing (see annotated Fig. 2 of DeFrancesco below); and
a ram air module including a diffuser (Fig. 2, diffuser 38), a flow diverter assembly connected to 
the diffuser (see annotated Fig. 2 of DeFrancesco below), and a valve connected to the diffuser (Fig. 2, valves 16).
DeFrancesco fails to teach that the ram air module is removably mountable within the annular housing.
Chrabascz teaches of a ram air module removably mountable within the annular housing (¶ [0019], replacement of diffuser 50).
Specifically, the combination the Examiner has in mind is to make the diffuser of DeFrancesco removable from the annular housing of DeFrancesco through the same method outlined in paragraph 19 and Figs. 1, 2A, 2B and 3 of Chrabascz.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chrabascz to modify DeFrancesco to include the above combination. Doing so would allow for the diffuser to be removed if it needed to be replaced or repaired (¶ [0019], Ram air fan assembly 10 is a line-replaceable unit (LRU). LRUs are designed to be installed and removed easily and efficiently such that a new unit can replace a unit in need of repair or inspection quickly, getting the aircraft back into service while the LRU removed is taken elsewhere for repair or inspection).
Regarding claim 14, DeFrancesco as modified teaches of the ram air system of claim 13, and DeFrancesco as modified further teaches wherein when the ram air module is mounted within the annular housing, the diffuser defines a fan duct (DeFrancesco, Fig. 2, fan duct 62) and a bypass duct (DeFrancesco, Fig. 2, bypass duct 60).
Regarding claim 15, DeFrancesco as modified teaches of the ram air system of claim 13, and DeFrancesco as modified further teaches wherein the diffuser, the flow diverter assembly, and the valve are integrally formed (DeFrancesco, Figs. 2, 3A and 3B, flow diverter assembly 56 is shown integrally connected to diffuser 38 and in Fig. 3A and 3B, the valve opening (see bypass air flow 43) is shown as an integral part of annular body 58 of diffuser 38).
Regarding claim 16, DeFrancesco as modified teaches of the ram air system of claim 13, and DeFrancesco as modified further teaches further comprising:
a fan for moving the ambient air from the inlet to the outlet (DeFrancesco, Fig. 2, fan 18); and
a fan housing surrounding at least a portion of the fan (see annotated Fig. 2 of DeFrancesco below), wherein the fan housing is connectable with the annular housing to define a turnabout section of a flow path extending between the inlet and the outlet (DeFrancesco, Fig. 2, fan 18 is connected to fan housing as shown in annotated Fig. 2 below and fan housing is connected to the diffuser 38 which is further connected to annular housing 48; fan housing defines a turnabout section 56).
Regarding claim 17, DeFrancesco as modified teaches of the ram air system of claim 16, and DeFrancesco as modified further teaches wherein the flow diverter assembly includes a nozzle, and when the fan housing is connected to the annular housing, the fan is positioned at least partially within the nozzle (see annotated Fig. 2 of DeFrancesco below).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFrancesco et al. (US 20110259546 A1) hereinafter referred to as DeFrancesco in view of Chrabascz et al. (US 20130097997 A1) hereinafter referred to as Chrabascz and Beers et al. (US 20160097401 A1) hereinafter referred to as Beers.
Regarding claim 18, DeFrancesco as modified teaches of the ram air system of claim 17, however, DeFrancesco as modified fails to teach wherein an end of the nozzle is offset from an adjacent end of the diffuser by a clearance, and the clearance defines a recirculation flow path from the nozzle to an inlet of the fan.
Beers teaches wherein an end of the nozzle is offset from an adjacent end of the diffuser by a clearance, and the clearance defines a recirculation flow path from the nozzle to an inlet of the fan (Fig. 2, nozzle 202, diffuser 204, clearance 135).
Specifically, the combination the Examiner has in mind is to add a gap between the nozzle and the diffuser of DeFrancesco as shown in Fig. 2 of Beers. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Beers to modify DeFrancesco as modified with the above combination. Doing so would allow air flow to still reach the fan in the event that the normal inlet flow is reduced (¶ [0019], provides flow to the fan rotor 115 in the event that the inlet flow 160 is reduced, for instance, due to clogging of the heat exchanger).
Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 9105673 A1) hereinafter referred to as Cohen in view of Chrabascz et al. (US 20130097997 A1) hereinafter referred to as Chrabascz.
Regarding claim 12, Cohen teaches of the ram air module of claim 1, however, Cohen fails to teach wherein the ram air module is interconnected with an environmental control system.
Chrabascz teaches wherein the ram air module is interconnected with an environmental control 
system (¶ [0001]).
Specifically, the combination the Examiner has in mind is to place the ram air module of Cohen into the environmental control system of Chrabascz. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chrabascz to modify Cohen with the above combination. Doing so allows for air to be delivered throughout the aircraft both during flight and when the aircraft is on the ground (¶ [0003]).
Regarding claim 13, Cohen teaches of a ram air system of a vehicle (abstract) comprising:
a ram air duct (Fig. 1, ram air duct 14) having an inlet for receiving an ambient airflow and an outlet for discharging the ambient air flow overboard (Fig. 1, see inlet on left side of duct 14 and outlet on rightmost side of duct 14 defined by airflow arrows), the ram air duct comprising:
an annular housing (Fig. 1, annular housing 36); and
a flange connected to the annular housing (Fig. 1, flange 34); and
a ram air module including a diffuser (Fig. 1, diffuser consists of every element shown in Fig. 1 connect to the flanges 34), a flow diverter assembly connected to the diffuser (Fig. 1, flow diverter 40), and a valve connected to the diffuser (Fig. 1, valves 50).
Cohen fails to teach of a ram air module removably mountable within the annular housing.
Chrabascz teaches of a ram air module removably mountable within the annular housing (¶ [0019], replacement of diffuser 50).
Specifically, the combination the Examiner has in mind is to make the diffuser of Cohen removable from the annular housing of Cohen through the same method outlined in paragraph 19 and Figs. 1, 2A, 2B and 3 of Chrabascz.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chrabascz to modify Cohen to include the above combination. Doing so would allow for the diffuser to be removed if it needed to be replaced or repaired (¶ [0019], Ram air fan assembly 10 is a line-replaceable unit (LRU). LRUs are designed to be installed and removed easily and efficiently such that a new unit can replace a unit in need of repair or inspection quickly, getting the aircraft back into service while the LRU removed is taken elsewhere for repair or inspection).
Regarding claim 19, Cohen as modified teaches of the ram air system of claim 13, and Cohen as modified further teaches wherein the valve includes a check valve (Cohen, Fig. 1, valve 50 is a check valve as it is biased into a position closing the bypass flow path which allows airflow through the bypass in one direction but would close if air tried to go through in the reverse direction; Pg. 8, lines 29-31).
Regarding claim 20, Cohen as modified teaches of the ram air system of claim 13, however, Cohen as modified fails to teach wherein the ram air duct is interconnected with an environmental control system.
Chrabascz teaches wherein the ram air duct is interconnected with an environmental control system 
(¶ [0001]).
	Specifically, the combination the Examiner has in mind is to place the ram air system of Cohen into the environmental control system of Chrabascz. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chrabascz to modify Cohen as modified with the above combination. Doing so allows for air to be delivered throughout the aircraft both during flight and when the aircraft is on the ground (¶ [0003]).
Annotated Figures

    PNG
    media_image1.png
    570
    717
    media_image1.png
    Greyscale

Annotated Fig. 1 of Cohen

    PNG
    media_image2.png
    503
    843
    media_image2.png
    Greyscale

Annotated Fig. 1C of Colson

    PNG
    media_image3.png
    675
    753
    media_image3.png
    Greyscale

Annotated Fig. 2 of Colson
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murry et al. (US 5887445 A) teaches of a ram air module with a bypass check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762